Citation Nr: 1010380	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
trauma with headaches.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1950 to May 
1952.  The Veteran had service in the National Guard from May 
1948 to August 1950 and from March 1954 to March 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was remanded in March 2007.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of brain trauma with headaches were not 
manifested during service, nor are residuals of brain trauma 
with headaches otherwise related to such service.  

2.  The Veteran has no higher than level I hearing acuity in 
both ears.  


CONCLUSIONS OF LAW

1.  Residuals of brain trauma with headaches were not 
incurred in or aggravated by the Veteran's active service, 
nor may it be presumed to be incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2003.  

In March 2007, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence 
against the claim for entitlement to service connection and 
an increased rating, any questions as to the appropriate 
disability rating with regard to the service connection 
claim, and effective dates to be assigned are rendered moot.  

The Veteran's higher initial rating claim for bilateral 
hearing loss is a "downstream" element of the RO's grant of 
service connection for bilateral hearing loss in the 
currently appealed rating decision issued in March 2004.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2004 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for bilateral hearing loss, and because the 
Veteran's higher initial rating claim for bilateral hearing 
loss is being denied in this decision, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that some of the Veteran's service 
treatment records are not on file.  Due to the missing 
service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Aside from the 
missing service treatment records, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  



Service Connection for Brain Trauma

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as brain hemorrhage, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records dated in October 1950 reflect that 
the Veteran complained of headaches and vomiting.  A Report 
of Medical Examination dated in May 1952 for separation 
purposes reflects that the Veteran's neurologic condition was 
clinically evaluated as normal.  

On the report of medical history at the time of the 
enlistment examination in February 1954, the veteran 
responded in the negative to the question of whether he had 
or had had frequent or severe headaches.  The neurological 
evaluation was normal.  

VA outpatient treatment records dated in March 1965 reflect 
that the Veteran complained of headaches.  When the Veteran 
was hospitalized from February to April 1965, at the VA 
hospital in Albuquerque, he was admitted following the sudden 
onset of a severe, very intense bitemporal occipital 
headache.  It was reported by way of history that he had had 
no previous hospitalization, except for a 1962 
hospitalization for a dental extraction.  He also related 
that in the summer of 1964 he was struck on the head by a 
falling tree.  He had a helmet on at the time and was not 
rendered unconscious.  The diagnosis was subarachnoid 
hemorrhage due to unknown cause, manifested by headache.  

Private treatment records from St. Vincent Hospital dated in 
December 1998 reflect that the Veteran complained of 
headaches.  A CT scan revealed an area of apparent 
intracerebral hemorrhage, with concern for probable multiple 
cavernous malformations.  

A letter from Dr. M.B. dated in September 2004 reflects that 
Dr. M.B., based on the Veteran's self-reported history of a 
concussion in service and treatment at the VA hospital in 
Albuquerque thereafter, found that the Veteran sustained an 
apparent concussion during military service.  In an October 
2004 statement by another physician, it was noted that the 
Veteran appeared to have some senile dementia which the 
examiner could not say was related to his accident.  

The Veteran underwent a VA examination in August 2009.  The 
Veteran could not provide a history of service and history 
provided by his wife and family was described by the examiner 
as somewhat sketchy.  Apparently, the Veteran developed 
bleeding spontaneously in his head with a bad headache in 
1956 and was hospitalized for 3 months.  He was thereafter 
hospitalized for "bleeding in the head" in Taos and Embudo, 
New Mexico.  The family present denied a history of head 
trauma.  The Veteran mentioned no head trauma.  The Veteran's 
wife reported spontaneous bleeding in the head.  

Following physical examination, the examiner diagnosed 
current residuals of brain trauma.  The examiner opined that 
it cannot be stated that any of the Veteran's current 
residuals of brain trauma with headaches are related to 
military service, specifically including any concussions 
during National Guard service, without resorting to mere 
speculation.  The examiner noted that the Veteran, his wife, 
and two others denied any history of head trauma such as by 
solid material contact.  The examiner stated that the Veteran 
submitted a document in June 2004 reflecting the Veteran's 
belief that a brain hemorrhage was caused by sound.  A search 
in Pubmed failed to yield any documents indicating a 
relationship between normal artillery function and blast 
traumatic injury to the brain.  Records showed that the 
Veteran had multiple vascular malformations in the brain in 
1998.  The examiner stated that these likely have a 
susceptibility to bleeding and likely were the cause of the 
Veteran's headaches and vomiting.  The examiner noted that it 
is also likely that the Veteran "had such malformations 
during his active service as the condition."  It cannot be 
stated without resorting to mere speculation that artillery 
blast contributed to the bleeding of these malformations.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
residuals of brain trauma are etiologically related to 
service or any incident therein.  While the Veteran has 
reported that he was hospitalized in service for headaches, 
the contemporaneously prepared records do not reflect such 
hospitalization.  He was seen on one occasion for headaches 
in October 1950.  On separation from service in 1952, the 
Veteran's neurologic condition was clinically evaluated as 
normal.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no residuals of brain trauma were present at that time.  The 
Board views the examination report as competent evidence that 
there were no residuals of brain trauma at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
On the report of medical history at the time of enlistment in 
February 1954, the Veteran denied that he had or had had 
frequent or severe headache.  The physical examination was 
negative.  When he was hospitalized in 1965, it was 
specifically noted that there had been no prior 
hospitalizations except for a dental extraction.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the 
Board finds that the lack of any evidence of continuing 
residuals of brain trauma for many years between the period 
of active duty and the evidence showing treatment for 
residuals of brain trauma is itself evidence which tends to 
show that residuals of brain trauma were incurred as a result 
of service.  

Furthermore, there is no medical evidence showing that 
current residuals of brain trauma manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for current residuals of brain trauma may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, although medical evidence clearly demonstrates 
a current diagnosis of current residuals of brain trauma, 
such post-service findings fail to establish any relationship 
between the current disability and service.  The August 2009 
VA examiner indicated that any opinion as to causation would 
be speculative.  

Additional evidence in support of the Veteran's service 
connection claim for current residuals of brain trauma are 
his own lay assertions.  Where as here, the questions involve 
a medical diagnosis, not capable of lay observation, and of 
medical causation, competent medical evidence is required to 
substantiate the claim because the Veteran as a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on a medical diagnosis or on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board 
finds that the Veteran's statements are not competent 
evidence in support of the contention that his current 
residuals of brain trauma began during active service.  With 
regard to his statements regarding hospitalization for 
several months during service for headaches, the Board does 
not find the statements are credible.  They are in direct 
conflict with contemporaneously recorded information in the 
record, which clearly reflect that the first hospitalization 
was many years after service.  Specifically, the Veteran 
denied a history of headaches on the enlistment examination 
in 1954.  When he was hospitalized in 1965, at the 
Albuquerque facility, it was noted that he had not had prior 
hospitalizations.  The Board finds the history recorded at 
that time, which was rendered in conjunction with medical 
treatment, is more reliable than the Veteran's current 
recollections.  

Accordingly, the Board finds that there is a preponderance of 
the evidence against the Veteran's claim of service 
connection for current residuals of brain trauma.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Hearing Loss

Criteria & Analysis

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  A 
March 2004 rating decision granted service connection for 
hearing loss and assigned a noncompensable disability rating 
effective November 17, 2003 under DC 6100.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz (Hz) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

The Veteran underwent a VA examination in January 2004.  
Speech recognition testing showed scores of 94 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
30
35
26
LEFT
10
10
35
65
30

The examiner diagnosed a slight to moderately severe 
sensorineural hearing loss across all Hz's in the right ear.  
Pure tone results in the left ear showed a mild to moderately 
severe high Hz sensorineural hearing loss from 3000 to 8000 
Hz.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in both ears.  38 C.F.R. 
§ 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss. 

The veteran underwent another VA examination in October 2009.  
Speech recognition could not be tested due to the Veteran's 
dementia.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
30
40
60
39
LEFT
20
35
40
55
38

The examiner diagnosed normal to moderately severe 
sensorineural bilateral hearing loss.  Based on the 
audiometric findings, to include the pure tone average 
thresholds, this translated to level I hearing in both ears.  
38 C.F.R. § 4.86, Table VIA.  Applying Table VII, Diagnostic 
Code 6100, this equates to noncompensable hearing loss.  The 
examiner noted that the Veteran's hearing loss could preclude 
the Veteran from obtaining gainful employment and/or 
participating in social events.  The Veteran's hearing loss 
may be a barrier to a wide range of employment settings.  He 
would have trouble working well in very noisy environments, 
and in environments which required him to often use non face-
to-face communications equipment.  

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
Veteran to the regulatory criteria, the Board is compelled to 
conclude that there is a preponderance of the evidence 
against entitlement to a compensable rating for bilateral 
hearing loss disability.  Thus, there is no reasonable doubt 
to be resolved.  The Veteran may always advance an increased 
rating claim if the severity of his hearing loss disability 
should increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that, 
although the Veteran's hearing loss may be a barrier to a 
wide range of employment settings, there has been no showing 
by the Veteran that his service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v.  Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for residuals of brain trauma with 
headaches is not warranted.  

An initial compensable rating for bilateral hearing loss is 
not warranted.  

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


